                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON HOWARD,                               :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 19-CV-5905
                                              :
MICHAEL RIHL, et al.,                         :
    Defendants.                               :

                                             ORDER

       AND NOW, this 15th day of January, 2020, upon consideration of Plaintiff Brandon

Howard’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 2), and his pro se Complaint (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      For the reasons stated in the Court’s Memorandum, Howard’s claims against the

Bensalem Police Department, Bucks County Office of the District Attorney, and David Heckler

are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       4.      For the reasons stated in the Court’s Memorandum, the following claims are

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii):

               a. All claims against all Defendant in their official capacities;

               b. All claims against Defendants Ted Krimmel, Bensalem Police Comm., Brian

                   Hessenthaler, and Paul K. Lagana.

       5.   Howard is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to cure the defects in the claims the Court dismissed without prejudice.

Any amended complaint shall identify all defendants in the caption of the amended complaint in
addition to identifying them in the body of the amended complaint, shall state the basis for

Howard’s claims against each defendant, and shall bear the title “Amended Complaint” and the

caption 19-5905. If Howard files an amended complaint, his amended complaint must be a

complete document that includes all of the bases for Howard’s claims, including claims that the

Court has not yet dismissed if he seeks to proceed on those claims. Any amended complaint will

replace the original complaint and should not refer back to or depend on the original complaint to

state a claim. When drafting his amended complaint, Howard should be mindful of the Court’s

reasons for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       6.     If Howard does not file an amended complaint, the Court will direct service of his

initial Complaint on Defendant Michael Rihl so Howard may proceed on his remaining

individual capacity claim against Rihl. Howard may also notify the Court that he seeks to

proceed on his remaining claim against Rihl rather than file an amended complaint. If he files

such a notice, Howard is reminded to include the case number for this case, 19-5905.

                                             BY THE COURT:


                                                      /s/ Harvey Bartle III
                                             HARVEY BARTLE, III, J.
